Citation Nr: 1218560	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  03-28 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1953 to March 1956.  The Veteran's DD-214 indicates that he served 3 months and 13 days of prior service as well.  The Veteran also participated in combat service in Korea and was awarded a Purple Heart Medal and a Combat Infantryman Badge (CIB).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the claim currently on appeal.  

In a March 2005 decision, the Board reopened the claim currently on appeal but denied the claim on the merits.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in May 2007, the Court set aside the Board's March 2005 decision and remanded it for further development.  The Board again denied the issue on appeal in a January 2008 decision.  The parties subsequently filed a joint motion for partial remand, which was granted by the Court in February 2009.  The Board again denied the issue on appeal in an August 2009 decision.  The appellant appealed this decision to the Court as well, and in December 2010, the Court issued a decision vacating the August 2009 decision and remanding the issue back to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).






	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The Veteran passed away on February [redacted], 2000.  

2.  The original death certificate lists the immediate cause of death as congestive heart failure.  Underlying causes are noted to be pneumonia and a cerebrovascular accident, with contributing facts of a possible myocardial infarction, diabetes mellitus, hypertension and spinal stenosis.  

3.  The cause of death was not a result of a service-connected disability or a disease or injury incurred in service.  


CONCLUSION OF LAW

A service connected disability did not cause death or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing § 5103(a)-compliant notice.  

In May 2003, notice was sent to the appellant that partially complied with the requirements of Hupp.  The letter informed the appellant of what was required to support a claim for benefits, to include both claims already service-connected and claims not yet service-connected.  However, the letter did not provide a statement of the conditions for which the Veteran was service-connected at the time of his death.  Nonetheless, this information was later provided to the appellant in subsequent decisions and communications prepared by the RO and the Board.  The claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records.  The death certificate and the Veteran's VA treatment records prepared near the time of his death have also been obtained and incorporated into the record.  The Board also requested a specialist's medical opinion in October 2011, which was provided to VA in January 2012.  Significantly, neither the appellant nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2011).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2011).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) (2011).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2011).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2011).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2011).

Facts and Analysis

The appellant contends that she is entitled to service connection for the cause of the Veteran's death.  Specifically, she has asserted that the Veteran's service-connected bronchial disorder was a contributing cause to his death.  However, as outlined below, the preponderance of the evidence of record demonstrates that a service-connected disability did not cause, or contribute to, the Veteran's death.  

The record reflects that at the time of his death, the Veteran was service-connected for an anxiety disorder with schizoid features, the residuals of a fracture to the left foot and ankle, bronchitis, and scars of both knees.  In January 2000, the Veteran was admitted to the emergency room with an acute onset of left-sided weakness and slurred speech.  According to a death summary dated February 2000, the Veteran had suffered a cerebrovascular accident that resulted in an extremely poor neurological prognosis.  The Veteran was put on artificial feedings, but he had problems with his own secretions and began developing signs of pneumonitis.  The Veteran's condition then deteriorated rapidly, and the Veteran developed acute respiratory decompensation and bibasilar infiltrates.  The Veteran's temperature spiked and he was transferred to the intensive care unit.  His condition continued to deteriorate until he passed away on February [redacted], 2000.  

A number of diagnoses were noted at the time of the Veteran's death, including an acute right brain cerebrovascular accident, an acute brain-stem cerebrovascular accident, thoracic syrinx, aspiration pneumonia, septic shock, possible myocardial infarction, renal failure, long-standing diabetes mellitus type II, prostate cancer, chronic spinal stenosis, chronic obstructive pulmonary disease (COPD)/asthma, mitral regurgitation, hypertensive cardiomyopathy, long-standing hypertension, osteoarthritis, chronic neuralgia of the left leg, peptic ulcer disease, painful muscle spasticity, cerebrovascular disease with multiple prior cerebrovascular accidents, persistent hematuria, right bundle branch block, patent foramen ovale, herniated lumbar disc, diffuse central nervous system microvascular disease, a history of heavy tobacco use and a history of prior alcohol use.  

According to the original death certificate signed in February 2000, the immediate cause of the Veteran's death was congestive heart failure due to pneumonia and a cerebrovascular accident.  Contributing conditions were also noted to be a possible myocardial infarction, diabetes mellitus, hypertension and spinal stenosis.  

The record contains a statement dated May 2000 prepared by a private physician with the initials J.E.S. (this is the same physician that signed the February 2000 death certificate).  According to Dr. S, the Veteran had been under his medical care since March 1994.  Dr. S indicated that the Veteran's chronic bronchial condition was more likely than not a significant contributing factor to his pulmonary decompensation and, therefore, acted to significantly hasten his death.  No evidence was cited or rationale provided in support of this opinion.  

In June 2000, VA forwarded the Veteran's claims file to a VA physician for an opinion regarding the cause of the Veteran's death.  The examiner noted that the Veteran was hospitalized due to a right brain cerebrovascular accident.  The Veteran's condition continued to deteriorate and he was diagnosed with aspiration pneumonia.  The Veteran subsequently passed away on February [redacted], 2000.  The examiner opined that the Veteran's bronchitis was not of such severity and of such a progressive nature as to materially influence his death.  The examiner explained that the Veteran's main problem was his neurological condition.  Also, the record reflected that his aspiration pneumonia was secondary to the cerebrovascular accident.  The examiner explained that the Veteran was doing well until he developed the pneumonia that ultimately led to his death.  The examiner further opined that the Veteran's death would have occurred in spite of his service-connected bronchitis, and that while this condition "could have helped a little bit," the cause of death was the aspiration pneumonia secondary to a cerebrovascular accident.  

The record also contains a statement prepared by a private physician with the initials D.L.P. in September 2000.  According to Dr. P, the Veteran was a patient of his in the 1980s before moving to Florida.  It was noted that the Veteran had a history of non-insulin dependent diabetes mellitus and COPD.  The Veteran stopped smoking in 1993 and suffered from chronic bronchitis with mucus production each year.  Dr. P noted that he recommended the Veteran move to a warmer climate to reduce the coughing and exacerbations of bronchitis.  Unfortunately, Dr. P noted that he no longer had the Veteran's medical records.  

In June 2001, VA requested an opinion from the Under Secretary for Health.  In July 2001, a VA physician provided the requested opinion.  She indicated that she agreed with the opinion of the June 2000 VA examiner.  Specifically, that it was most likely that the Veteran's aspiration pneumonia was due to a cerebrovascular accident and that the history of bronchitis was not causally related.  

In March 2003, Dr. S prepared an amended death certificate.  The immediate cause of the Veteran's death was still listed as congestive heart failure due to pneumonia and a cerebrovascular accident.  However, Dr. S indicated that the Veteran's bronchial condition, COPD, was also a contributing factor in his death.  Dr. S did not provide a rationale or any underlying clinical data to explain why his opinion had changed since February 2000.  

In November 2007, a private physician with the initials G.L.W. prepared a statement regarding the cause of the Veteran's death.  Dr. W noted that he agreed with the May 2000 and May 2003 opinions of Dr. S and that it was more likely than not that the Veteran's service-connected bronchial condition was a significant contributing factor to his death.  Dr. W provided no rationale or other support for this opinion.  

A private independent medical evaluation was prepared by Dr. W in July 2009.  It was noted that records revealed chronic bronchitis with a significant smoking history.  Dr. W argued that the Veteran began smoking during military service and that his 40 year history of smoking directly caused his COPD.  Dr. W opined that COPD was more likely than not a significant contributing factor to his death.  Dr. W also opined that a significant contributor to the Veteran's death was a cerebrovascular accident.  He asserted that it was well-known that smoking can cause endo-vasculopathy that directly contributes to cardiovascular and peripheral vascular diseases, which often lead to strokes.  Dr. W concluded by stating that the Veteran's service-related smoking addiction and subsequent 40 year smoking history directly caused his endo-vasculopathy, which significantly contributed to his strokes and subsequent death.  

Finally, in light of the conflicting opinions of record, VA forwarded the claims file to a VA medical specialist for a medical opinion in October 2011.  In January 2012, an opinion was provided by a physician in the pulmonary section of the VA North Texas Health Care System.  The physician opined that the Veteran's service-connected bronchitis did not contribute substantially or materially to his death.  The examiner explained that there was no objective evidence that the Veteran had an onset of acute bronchitis or acute bacterial exacerbation of chronic bronchitis when he was admitted to the hospital and during the course of his hospitalization in February 2000.  The physician recognized that the June 2000 VA opinion did suggest that bronchitis may have played a small role in the cause of the Veteran's death.  However, the physician indicated that this was mere speculation with no basis in fact.  The Veteran's presenting signs and symptoms to the hospital were in the area of a hemiparesis stroke with no accompanying sign of an accompanying pulmonary component.  As such, the physician opined that the cause of the Veteran's death was an acute stroke with a secondary cause of death due to respiratory failure from aspiration pneumonia.  

The physician also discussed the amended death certificate prepared by Dr. S in 2003.  However, the physician was of the opinion that any suggestion that bronchitis may have had any role in the Veteran's death was at best speculative.  Furthermore, Dr. S himself made no reference to bronchitis entering into the final diagnoses in his death discharge summary of February 2000.  Also, the physician questioned the reliability of the opinion of Dr. P, noting that a statement prepared over a decade later without record to verify his memory was questionable.  Finally, the physician explained that the opinions of Dr. W were not supported by any points of reference to substantiate that the Veteran had on admission or at any time during hospitalization bronchitis or any similar condition, other than evidence of an aspiration pneumonia that was brought on by dysphagia and altered levels of consciousness following the Veteran's stroke.  As such, the physician opined that it was less likely than not that the Veteran's bronchitis could be attributed primarily or as a secondary contributing factor as the cause of the Veteran's death.  

The preponderance of the evidence of record demonstrates that the appellant is not entitled to service connection for the cause of the Veteran's death.  Hospital records clearly reflect that the Veteran was hospitalized due to a cerebrovascular accident.  None of these records suggest that this arose as a result of service-connected bronchitis.  As the Veteran's condition deteriorated, he developed pneumonia and subsequently passed away.  Again, none of the records suggest that pneumonia arose due to bronchitis.  Dr. S prepared a death certificate in February 2000 and he did not indicate that bronchitis or any associated condition was a contributing factor to the Veteran's death.  

The Board recognizes that Dr. S amended the death certificate in 2003 to include a statement that the Veteran's bronchial condition, COPD, was a contributing factor in his death.  However, the Board does not find this amendment to be probative in this case.  Initially, the Board notes that the Veteran is not service-connected for COPD.  As such, any opinion linking the Veteran's death to COPD is of no relevance.  Also, at the time of the Veteran's death, Dr. S made no reference to bronchitis in his original death summary or in the original birth certificate.  It is unclear as to why Dr. S suddenly changed his opinion, as he has failed to provide any statement or rationale in support of his later conclusion that the Veteran's bronchial condition was a contributing factor in his death.  Dr. S did provide VA with a statement relating the Veteran's bronchial condition to his death in May 2000 as well, but again, there was absolutely no rationale or clinical data cited in support of this assertion.  A medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Likewise, in November 2007, Dr. W opined that the Veteran's service-connected bronchial condition was a significant contributing factor to his death.  Again, however, Dr. W did not indicate how or why this opinion was reached or what evidence was relied upon in formulating this decision.  

To the contrary, the record contains a June 2000 medical opinion in which the VA examiner explained in detail why the Veteran's bronchitis did not materially influence his death.  Specifically, it was noted that the Veteran was hospitalized for a cerebrovascular accident and that there was no suggestion of bronchitis being a factor during hospitalization.  In fact, this physician went as far as to conclude that the Veteran's ultimate death would have occurred regardless of his diagnosed bronchitis.  The record also contains a statement prepared by a VA physician in January 2012 that provides a great deal of supporting rationale.  According to this physician, hospital records from the time of the Veteran's death did not suggest an onset of acute bronchitis or acute bacterial exacerbation of chronic bronchitis at any time during his hospitalization.  This physician also discussed in detail medical records prepared since 1999 reflecting that the Veteran was seen intermittently for symptoms such as a cough and a scratchy throat.  However, the lungs were clear per auscultation in June 1999, breathing was stable in August 1999 and the Veteran had clear breath sounds throughout on his last office visit with Dr. S in January 2000.  The Board recognizes that the physician indicated in his report that the Veteran's last visit with Dr. S was in "January 1999."  However, a review of Dr. S's records clearly reflects that the VA physician was referring to a January 2000 record.  Finally, the diagnoses noted at the time of death did not include bronchitis, but rather just COPD and asthma - conditions for which service connection is not established.  As such, the physician concluded that it was less likely as not that the Veteran's bronchitis was a primary or secondary factor in his death.  

The Board also recognizes that Dr. W related the Veteran's vascular disease and eventual stroke to his history of cigarette smoking in a July 2009 independent medical evaluation.  However, this opinion is of little relevance in this case.  The Veteran is not service-connected for an addiction to tobacco, so compensation is not warranted for any disorders subsequently arising as a result of tobacco abuse.  Also, referral of this claim is not warranted, as the provisions of 38 U.S.C.A. § 1103 prohibit service connecting a disability as a result of disease or injury attributable to the use of tobacco products during a veteran's active service.  This provision is applicable to claims filed after June 9, 1998.  See 38 C.F.R. § 3.300.  

As a final matter, the Board recognizes that the appellant believes she is entitled to service connection for the cause of the Veteran's death.  In an August 2001 statement, she indicated that there was an etiological relationship between bronchitis and pneumonia.  However, the record contains no evidence reflecting that the appellant is competent to offer an opinion as to medical etiology.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Furthermore, the appellant has not provided VA with lay or medical evidence that is both competent and credible, relating the Veteran's bronchitis to his eventual death.  As discussed in detail above, the only medical opinions providing such a link are entirely devoid of rationale or underlying clinical data.  Also, the Board must question the reliability of Dr. S's later amended decisions.  Records reveal that bronchitis was not considered relevant at the time of the Veteran's death as no mention was made regarding this condition.  Dr. S took great care to discuss the Veteran's numerous diagnoses in his February 2000 death summary, yet made no discussion of bronchitis in this summary.  For reasons that are completely unknown, Dr. S later determined that bronchitis, and nonservice-connected COPD, were contributing factors.  Without some explanation as to the reason for this change of opinion, the Board does not find these conclusions to be probative.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The  appellant's claim of entitlement to service connection for the cause of the Veteran's death must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


